IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS
                                              No. 10-499V
                                        Filed: February 8, 2013

****************************
JOSE MONTOYA,              *
                           *
              Petitioner,  *
v.                         *                                Stipulation; Influenza;
                           *                                Guillain-Barré Syndrome
                           *
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
              Respondent.  *
****************************

Isaiah R. Kalinowski, Esq., Maglio Christopher & Toale, Sarasota, FL, for petitioner.
Lynn E. Ricciardella, Esq., U.S. Dept. of Justice, Washington, D.C., for respondent.

                               DECISION ON JOINT STIPULATION1

Vowell, Special Master:

        Jose Montoya [“petitioner”] filed a petition for compensation under the National
Vaccine Injury Compensation Program2 on August 2, 2010. Petitioner alleges that he
developed Guillain-Barré syndrome [“GBS”] as a result of an influenza [“flu”] vaccination
he received on or about October 10, 2007. See Stipulation, filed Feb. 7, 2013, at ¶¶ 2,
4. Respondent denies that petitioner suffered GBS or any other injury caused by his
receipt of the flu vaccine, and denies that his disabilities are sequelae of his alleged
injury. Id. at ¶ 6.
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, I agree that the identified material fits within the requirements of that provision, I
will delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).


                                                       1
       Nevertheless, the parties have agreed to settle the case. On February 7, 2013,
the parties filed a joint stipulation agreeing to settle this case and describing the
settlement terms. Respondent agrees to pay petitioner:

        A lump sum of $35,000.00 in the form of a check payable to petitioner, Jose
        Montoya. This amount represents compensation for all damages that would be
        available under § 15(a).

       The special master adopts the parties’ stipulation attached hereto, and awards
compensation in the amount and on the terms set forth therein. In the absence of a
motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.2


IT IS SO ORDERED.

                                                         s/ Denise K. Vowell
                                                         Denise K. Vowell
                                                         Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.

                                                    2